        Case 3:18-cv-00230-DPM Document 26 Filed 10/25/19 Page 1 of 2



                  IN THE UNITED STATES DISCTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                           JONESBORO DIVISION

WILLIAM WHITFIELD HYMAN and                                                 PLAINTIFFS
NATALIE HYMAN

v.                               No. 3:18-CV-00230

THE CITY OF WALNUT RIDGE                                                   DEFENDANTS



                             JOINT STATUS REPORT
                             U




      Come now, the parties, by and through their respective counsel, and for their Joint

Status Report, state:

      1.     The parties have settled this matter, and they have each stipulated to the

final settlement release.

      2.      Once the parties execute the final settlement release, the parties will

submit a Joint Motion to Dismiss to the Court.

                                                 Respectfully submitted,

                                                 John L. Wilkerson
                                                 U




                                                 PO Box 38
                                                 North Little Rock, AR 72115
                                                 Tel: (501) 978-6136
                                                 Fax: (501) 978-6567
                                                 jwilkerson@arml.org

                                                 Lanny Richmond II
                                                 U




                                                 PO Box 38
                                                 North Little Rock, AR 72115
                                                 Tel: (501) 537-3784
                                                 Fax: (501) 537-7261
                                                 lrichmond@arml.org

                                                 Counsel for Defendant




                                           1
        Case 3:18-cv-00230-DPM Document 26 Filed 10/25/19 Page 2 of 2



                                                Robert D. Friedman*
                                                U




                                                Amy L. Marshak *
                                                U                U




                                                Institute for Constitutional Advocacy
                                                and Protection
                                                Georgetown University Law Center
                                                600 New Jersey Ave. NW
                                                Washington, DC 20001
                                                *Admitted pro hac vice

                                                Kesha Chiappinelli
                                                U




                                                Mostyn Prettyman PLLC
                                                2601 N. Walton Blvd. Ste. MP
                                                Bentonville, AR 72712
                                                479-464-4529 office
                                                855-397-2783 fax
                                                Kesha@ArkLawyers.com

                                                Counsel for Plaintiffs


                               CERTIFICATE OF SERVICE

I, John Wilkerson, hereby certify that on this 25th day of October, 2019, I electronically
filed the foregoing with the Clerk of Court using the CM/ECF System, which will send
notification of such filing to all participating counsel of record listed below.

Kesha Chiappinelli
Mostyn Prettyman, PLLC
P:479-464-4529
F:855-397-2783
kesha@arklawyers.com
30T U                   U30T




Robert D. Friedman*
Amy L. Marshak*
Institute for Constitutional Advocacy and Protection
Georgetown University Law Center
600 New Jersey Ave. NW
Washington, DC 20001
*Admitted pro hac vice


                                                JOHN WILKERSON




                                            2
